Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. 
	In the reply of January 31, 2022 Applicant argues on page 9 that the prior art teaching of Kjellnes fails to teach “the first vertical shaft is unpreloaded” since a magnet 330 applies preload to the shaft.
	The disclosure of Kjellnes is not as narrow as Applicant has argued.  Rather, Kjellnes teaches the advantages of having a preload on a vertical shaft in paragraphs 0020-0021 which renders the machine more stable, reduces vibrations and smooths transitions through critical shaft speeds. A permanent magnet 330, 350 is not the limiting embodiment in the Kjellnes disclosure.  Rather, electromagnetic magnets are alternatively disclosed in paragraph 0024 for the purpose of providing a regulation of the preload force. As well-known, electromagnetic magnets are turned on and off through electrical connection with an electrical power means.  
	Accordingly, Kjellnes already teaches the regulation of the lateral preload force being a desired function of the invention, including an “unpreloaded” vertical shaft since it is unnecessary to provide lateral load to a non-rotating vertical shaft or one operating at starting speeds.    
	Permanent magnets and electromagnetic magnets are the two embodiments of Kjellnes taught which apply a lateral preload to the vertically rotating shaft. The lateral preload being applied through another force inducing means, such as offset or asymmetrical tilt-pad bearings, is not expressly taught in Kjellnes.  
Kjellnes’ magnets with the teaching of Miller which uses offset tilt-pad bearings to .
The examiner emphasizes that the prior art of Kjellnes presently discloses the use of tilt-pad bearings in paragraph 0025 for supporting the vertically rotating shaft 110.  Miller teaches tuning of hydrodynamic forces by tilt pad bearing arrangements.
Accordingly, the examiner proposed that the modification of the structure of Kjellnes as taught by Miller would result in a vertical rotating shaft pump having asymmetrical tilt pad bearings which provide a lateral force to the shaft under rotation speeds adequate to actuate the offset tilt-pad bearings.  No Kjellnes magnets would then be necessary since the shape of the existing tilt-pad bearings of Kjellnes were being altered to provide the lateral force to the shaft, as taught by Miller.
The examiner respectfully disagrees with Applicant’s argument on page 9 of the January 31, 2022 remarks that the “principle operation of the systems disclosed in Kjellnes” would be changed.  The proposed modification would provide the existing Kjellnes tilt-pad bearings with a design that would provide for the lateral force experienced by the vertically rotating shaft.  
Lastly, it is clear that under the proposed modification without the vertical shaft rotating, or rotating under a starting speed, no resultant force would be acting on the shaft in the lateral direction.  Thus, the shaft in the proposed modification is indeed “unpreloaded” under certain conditions of the pump.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 is being treated as dependent from claim 17 rather than claim 187.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has failed to provide support for the second stator of claim 8.  The examiner believes the original presentation of the claims distinguished the species of FIG. 5-6 from the species of FIG. 7- 11.  There, separate designation of a first and second stator would be clear.  Now, with the FIG. 5-6 species withdrawn, it isn’t clear what the second stator is.  The examiner requests Applicant provide support for the second stator used with the elected species.  For purposes of examination, the examiner will treat the FIG. 2 drawing similar to the FIG. 2 drawing of the prior art of Torkildsen as explained below with respect to the rejection of claim 8 under 35 USC §103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2018/0119737 A1 (Kjellnes et al. hereinafter) in view of United States Patent No. 6,739,756 B2 (Miller hereinafter).

Kjellnes et al. teach a vertical rotating system, comprising: a first vertical shaft 110 configured to rotate about a central axis 300 of the first vertical shaft, wherein the first vertical shaft is oriented such that the gravitational force is substantially parallel to the first vertical shaft; a first impeller section 308 coupled to the first vertical shaft and configured to rotate in a first direction; a stator surrounding the first vertical shaft 110; and a plurality of bearing pads 120, 122, 124, 126, 128 that extend circumferentially about the first vertical shaft, wherein the plurality of bearing pads couple to the stator with a respective pivot connector 130, 132, 134, 136, 138, of a plurality of pivot connectors.


	Miller teaches in FIG. 2B species (column 13, lines 16-25) the use of asymmetric tilting bearing pads (2140, 2127, 2100 & 2142, 2144) surrounding a shaft 110.  The shown arrangement of the bearing pads 2140, 2127, 2100 which have a pocket (see FIG. 1) and the conventional bearing pads 2142, 2144 increase damping by providing a force or load towards the bigger, conventional pads 2142, 2144.
	Miller further teaches the disclosed invention reduces the elliptical orbit of a rotating shaft (see column 13, lines 26-32).
	Miller teaches the use of the invention on vertical shafts 110 (see at least col. 15, lines 1-3).

	For claim 10, because Kjellnes et al. already has recognized the use of tilting bearing pads for a vertical rotating shaft together with a radial preload for improving the known pumps, and Miller teaches the use of different tilting bearing pads to induce a preload to the rotating shaft, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kjellnes et al. invention by altering the shape or spacing of the tilting bearing pads as taught in Miller for the purpose of introducing a radial force to the rotating shaft for the purpose of further reducing the elliptical orbit of the rotating shaft.  The improved bearing pads of Kjellnes et al. in view of Miller can be used to supplement the magnetic force of Kjellnes et al., or alternatively replace the magnet of Kjellnes et al. thereby simplifying the design and complexities.  

	For claim 12, the pivot connectors of the different bearing pads in FIG. 2B of Miller are clearly at different distances from their respective edges.  
	For claim 13, Miller clearly teaches the bearing pads have different shapes (e.g. either different sizes, and/or some having pockets: FIG. 1).  
	For claim 14, Miller clearly teaches within FIG. 2B to a person having ordinary skill in the art the bearing pads being spaced circumferentially equidistant to adjacent ones, noting the locations of the pivot.  
	For claim 21, Miller previously teaches the use of an aperture 160 in the bearing pad 156 for the purpose of improving the floating performance of the tilt-pad (see at least column 15, line 46 to column 16, line 13).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include or modify the tilt-pad bearings of Kjellnes et al. to have the known aperture, as discussed in Miller for the purpose of improving the floating performance of the tilt-pad).

Claims 7, 8, 15, 17, 18, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2018/0119737 A1 (Kjellnes et al. hereinafter) in view of United States Patent No. 6,739,756 B2 (Miller hereinafter) as applied to claims 10, 10, 10, 10, 11, 12, 13 and 21 respectively above, and further in view of United States Patent Application Publication No. 2017/0130730 A1 (Torkildsen hereinafter).
Kjellnes et al. in view of Miller do not appear to discuss a second impeller system rotating in an opposite direction than the first impeller section.  

But because Kjellnes et al. is used in pumping hydrocarbons from subterranean formations as disclosed in paragraph 0022, similar to Torkildsen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single motor pump of Kjellnes et al. to be a contra-rotating compressor, as disclosed in Torkildsen, for the purpose of applying the vertical shaft preloading to a contra-rotating compressor, thereby reducing the pumps vulnerability to hydraulically induced imbalance forces, increasing the rotors stability and giving a more smooth transition through critical shaft speeds.
	As far as claim 8 is definite,  the prior art of Torkildsen shows in FIG. 2 a similar drawing to Applicant’s FIG. 2.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799